Name: Commission Regulation (EC) No 1032/95 of 5 May 1995 amending Council Regulations (EEC) No 1796/81, (EEC) No 426/86 and (EEC) No 2245/88 and Regulations (EEC) No 2405/89, (EEC) No 3566/90, (EEC) No 1558/91 and (EEC) No 1226/92 and (EC) No 1071/94, (EC) No 3107/94, (EC) No 16/95 and (EC) No 17/95 as regards the combined nomenclature codes for products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: consumption;  foodstuff;  agricultural structures and production;  trade;  tariff policy;  agricultural activity
 Date Published: nan

 Avis juridique important|31995R1032Commission Regulation (EC) No 1032/95 of 5 May 1995 amending Council Regulations (EEC) No 1796/81, (EEC) No 426/86 and (EEC) No 2245/88 and Regulations (EEC) No 2405/89, (EEC) No 3566/90, (EEC) No 1558/91 and (EEC) No 1226/92 and (EC) No 1071/94, (EC) No 3107/94, (EC) No 16/95 and (EC) No 17/95 as regards the combined nomenclature codes for products processed from fruit and vegetables Official Journal L 105 , 09/05/1995 P. 0003 - 0014COMMISSION REGULATION (EC) No 1032/95 of 5 May 1995 amending Council Regulations (EEC) No 1796/81, (EEC) No 426/86 and (EEC) No 2245/88 and Regulations (EEC) No 2405/89, (EEC) No 3566/90, (EEC) No 1558/91 and (EEC) No 1226/92 and (EC) No 1071/94, (EC) No 3107/94, (EC) No 16/95 and (EC) No 17/95 as regards the combined nomenclature codes for products processed from fruit and vegetablesTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 234/79 of 5 February 1979 on the procedure for adjusting the Common Customs Tariff nomenclature used for agricultural products (1), as last amended by Regulation (EC) No 3290/94 (2), and in particular Article 2 (1) thereof, Whereas Commission Regulation (EC) No 3115/94 of 20 December 1994 amending Annexes I and II to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (3) provides for amendments in respect of: - mushrooms falling within CN code 0711 90, - cherries, uncooked or cooked by steaming or boiling in water, frozen, whether or not containing added sugar or other sweetening matter falling within CN code 0811 90, - mixtures exclusively of nuts of heading Nos 0801 and 0802 falling within CN code 0813 50 30, - vine leaves, hop shoots and other edible parts of plants falling within CN code 2001 90, - tomatoes, prepared or preserved otherwise than by vinegar or acetic acid falling within CN code 2002 90, - mushrooms, prepared or preserved otherwise than by vinegar or acetic acid falling within CN code 2003 10, - other fruit, nuts and other parts of plants, preserved by sugar falling within CN code 2006, - jams, fruit jellies, marmalades, strawberry, raspberry and other fruit purÃ ©e and pastes, being cooked preparations, whether or not containing added sugar or other sweetening matter falling within CN codes 2007 10 and 2007 99, - apricots otherwise prepared or preserved, whether or not containing added sugar or other sweetening matter or spirit falling within CN code 2008 50, - peaches, otherwise prepared or preserved, whether or not containing added sugar or other sweetening matter or spirit falling within CN code 2008 70, - mixtures of fruit and other edible parts of plants, otherwise prepared or preserved, whether or not containing added sugar or other sweetening matter or spirit falling within CN code 2008 92, - fruit juices and vegetable juices, unfermented and not containing added spirit, whether or not containing added sugar or other sweetening matter falling within CN code 2009 80, - other fruit and other edible parts of plants, otherwise prepared or preserved, whether or not containing added sugar or other sweetening matter or spirit falling within CN code 2008 99, - mixtures or fruit juices and mixtures of vegetable juices, unfermented and not containing added spirit, whether or not containing added sugar or other sweetening matter falling within CN code 2009 90; Whereas these products appear in the following Regulations: - Council Regulation (EEC) No 1796/81 of 30 June 1981 on measures applicable to imports of mushrooms of the species Agaricus spp. falling within CN codes 0711 90 40, 2003 10 20 and 2003 10 30 (4), as last amended by Regulation (EEC) No 1122/92 (5), - Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables (6), as last amended by Regulation (EC) No 3290/94, - Council Regulation (EEC) No 2245/88 of 19 July 1988 introducing guarantee threshold systems for peaches and pears in syrup and/or in natural fruit juice (7), as last amended by Regulation (EEC) No 1205/90 (8), - Commission Regulation (EEC) No 2405/89 of 1 August 1989 laying down special detailed rules for the application of the system of import licences and advance-fixing certificates for products processed from fruit and vegetables (9), as last amended by Regulation (EC) No 268/95 (10), - Commission Regulation (EEC) No 3566/90 of 12 December 1990 establishing the list of products processed from fruit and vegetables the granting of import licences for which is covered by special rules (1), - Commission Regulation (EEC) No 1558/91 of 7 June 1991 laying down detailed rules for the application of the system of production aid for products processed from fruit and vegetables (2), as last amended by Regulation (EC) No 1721/94 (3), - Commission Regulation (EEC) No 1226/92 of 13 May 1992 on communication by the Member States to the Commission of information on imports of certain products processed from fruit and vegetables (4), as last amended by Regulation (EEC) No 1595/93 (5), - Commission Regulation (EEC) No 1071/94 of 6 May 1994 fixing the minimum import price applicable to certain types of processed cherries during the 1994/95 marketing year (6), as amended by Regulation (EC) No 1396/94 (7), - Commission Regulation (EC) No 3107/94 of 19 December 1994 laying down detailed rules for the application of Council Regulation (EEC) No 1796/81 on measures applicable to imports of mushrooms of the species Agaricus spp. falling within CN codes 0711 90 40, 2003 10 20 and 2003 10 30 (8), - Commission Regulation (EC) No 16/95 of 5 January 1995 on the issuing of import licences for certain processed mushroom products originating in China (9), - Commission Regulation (EC) No 17/95 of 5 January 1995 on the issuing of import certificates for certain processed mushroom products originating in third countries other than Poland (10); Whereas the aforementioned Regulations should therefore be amended; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 In the title and in Articles 1 and 2 of Regulation (EEC) No 1796/81, in Article 1 of Regulations (EEC) No 1707/90, (EC) No 2510/94 and (EC) No 16/95 and in the title of Regulation (EC) No 3107/94 the words 'of the species Agaricus spp.` falling within CN codes 0711 90 40, 2003 10 20 and 2003 10 30 are replaced by 'of the genus Agaricus`. Article 2 Regulation (EEC) No 426/86 is amended as follows: 1. Article 1 (1) is amended as follows: (a) the text under heading ex 0813: 'mixtures exclusively of nuts of heading Nos 0801 and 0802 falling within subheading 0813 50 30` is replaced by the following: 'mixtures exclusively of nuts of heading Nos 0801 and 0802 falling within subheading 0813 50 31 and 0813 50 39`; (b) the indent under heading ex 2001 '- vine leaves, hop shoots and other edible parts of plants falling within subheading 2001 90 95` is replaced by the following: '- vine leaves, hop shoots and other edible parts of plants falling within subheadings 2001 90 96`. 2. In Annex I Part A, CN code 'ex 2008 70 91` designating peaches in syrup and/or in natural fruit juice is replaced by CN codes 'ex 2008 72 92 and ex 2008 72 94`. 3. In Annex I Part B CN codes 'ex 0811 90 10 and ex 0811 90 30` designating cherries containing added sugar or other sweetening matter are replaced by CN codes 'ex 0811 90 19 and ex 0811 90 39` respectively. 4. Annex II is amended as follows: (a) the items >TABLE> are replaced by the following: >TABLE> (b) the item >TABLE> is replaced by the following: >TABLE> (c) the item >TABLE> is replaced by the following: >TABLE> (d) the item >TABLE> is replaced by the following: >TABLE> (e) the item >TABLE> is replaced by the following: >TABLE> (f) the item >TABLE> is replaced by the following: >TABLE> (g) the item >TABLE> is replaced by the following: >TABLE> (h) the items >TABLE> are replaced by the following: >TABLE> (i) the items >TABLE> are replaced by the following: >TABLE> (j) the item >TABLE> is replaced by the following: >TABLE> 5. Annex IV is amended as follows: (a) the item >TABLE> is replaced by the following: >TABLE> (b) CN codes 'ex 0811 90 10 and ex 0811 90 30` designating cherries, uncooked or cooked by steaming or boiling in water, frozen, whether or not containing added sugar or other sweetening matter, are replaced by CN codes 'ex 0811 90 19 and ex 0811 90 39`; (c) CN code ' ex 2007 99 99` designating jams, fruit jellies, marmalades, purÃ ©e and pastes of strawberries and raspberries, being cooked preparations, whether or not containing added sugar or other sweetening matter, is replaced by CN code '2007 99 98`; (d) CN code '2008 50 91` designating apricots otherwise prepared or preserved is replaced by CN codes '2008 50 92 and 2008 50 94`; (e) CN codes 'ex 2008 99 48 and ex 2008 99 69` designating raspberries otherwise prepared or preserved are replaced by CN codes 'ex 2008 99 49 and ex 2008 99 68` respectively; (f) CN codes 'ex 2009 80 34, ex 2009 80 39, ex 2009 80 81, ex 2009 80 85 and ex 2009 80 93` designating cherry juice are replaced by CN codes 'ex 2009 80 35, ex 2009 80 38, ex 2009 80 71, ex 2009 80 86 and ex 2009 80 89`. Article 3 Article 4 Regulation (EEC) No 2405/89 is amended as follows: 1. In Article 6 (1), CN code 2009 80 81 is replaced by CN code 2009 80 71. 2. In Annexes I and II, the words 'of the species Agaricus` relating CN codes 0711 90 40 and 2003 10 are replaced by 'the genus Agaricus`. 3. In Annexes I and II, the items >TABLE> are replaced by the following: >TABLE> 4. Annex I is amended as follows: (a) the item >TABLE> is replaced by the following: >TABLE> (b) the item >TABLE> is replaced by the following: >TABLE> (c) the item: >TABLE> is replaced by the following: >TABLE> (d) the items: >TABLE> are replaced by the following: >TABLE> 5. Annex II is amended as follows: (a) the item >TABLE> is replaced by the following: >TABLE> (b) the items >TABLE> are replaced by the following: >TABLE> (c) the items: >TABLE> are replaced by the following: >TABLE> 6. Annex III is amended as follows: (a) the item >TABLE> is replaced by the following: >TABLE> (b) the words 'of CN code 2005 70 00` designating olives prepared or preserved otherwise than by vinegar or acetic acid, not frozen, are replaced by the words 'of CN code 2005 70`; (c) the item >TABLE> is replaced by the following: >TABLE> (d) the item >TABLE> is replaced by the following: >TABLE> Article 5 The table in Article 1 of Regulation (EEC) No 3566/90 is amended as follows: 1. the item >TABLE> is replaced by the following: >TABLE> 2. the items >TABLE> are replaced by the following: >TABLE> 3. the item >TABLE> is replaced by the following: >TABLE> Article 6 Article 1 of Regulation (EEC) No 1558/91 is amended as follows: 1. In point (m), CN code ' ex 2202 90 10` designating tomato juice is replaced by CN codes 'ex 2002 90 11 and ex 2002 90 19`. 2. In point (n), CN codes 'ex 2002 90 30 and ex 2002 90 90` designating tomato concentrate are replaced by CN codes 'ex 2002 90 31 to 2002 90 99`. Article 7 In the Annex to Regulation (EEC) No 1226/92, the items >TABLE> are replaced by the following: >TABLE> Article 8 In the Annex to Regulation (EC) No 1071/94 and in Article 1 of Regulation (EC) No 2825/94, CN codes 'ex 0811 90 10 and 0811 90 30` designating products processed from sour cherries are replaced by CN codes '0811 90 19 and 0811 90 39` respectively. Article 9 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 May 1995. For the Commission Franz FISCHLER Member of the Commission (1) OJ No L 34, 9. 2. 1979, p. 2. (2) OJ No L 349, 31. 12. 1994, p. 105. (3) OJ No L 345, 31. 12. 1994, p. 1. (4) OJ No L 183, 4. 7. 1981, p. 1. (5) OJ No L 117, 1. 5. 1992, p. 98. (6) OJ No L 49, 27. 2. 1986, p. 1. (7) OJ No L 198, 26. 7. 1988, p. 18. (8) OJ No L 119, 11. 5. 1990, p. 73. (9) OJ No L 227, 4. 8. 1989, p. 34. (10) OJ No L 31, 10. 2. 1995, p. 8. (1) OJ No L 347, 12. 12. 1990, p. 17. (2) OJ No L 144, 8. 6. 1991, p. 31. (3) OJ No L 181, 15. 7. 1994, p. 8. (4) OJ No L 128, 14. 5. 1992, p. 18. (5) OJ No L 153, 25. 6. 1993, p. 18. (6) OJ No L 117, 7. 5. 1994, p. 21. (7) OJ No L 152, 18. 6. 1994, p. 33. (8) OJ No L 328, 20. 12. 1994, p. 37. (9) OJ No L 4, 6. 1. 1995, p. 10. (10) OJ No L 4, 6. 1. 1995, p. 11.